        Case 3:08-cr-00090-BAJ-RLB        Document 68     02/05/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA CRIMINAL ACTION

 VERSUS

 LOUIS CAO NO. 08-00090-BAJ-KLB

                                       ORDER

      Considering Defendants unopposed Motion for Early Termination of

Supervised Release (Doc. 67),

      IT IS ORDERED that Defendant's Motion is GRANTED. Pursuant to

18 U.S.C. §3583(e)(l), and upon consideration of the factors set forth at Title 18,


section 3553(a)(l), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7),

Defendant's term of supervised release is TERMINATED as of the date of this order.

Specifically, the Court finds that the purposes of sentencing are satisfied by early

termination of Defendants supervised release based on Defendant's successful


reintegration to the community, which includes stable employment; Defendant's


compliance with all conditions of supervised release, which includes abstinence from


illicit drugs, and treatment and counseling at Marion Counseling Services in Jackson,


Mississippi; the nature and circumstances of Defendant's offense of conviction; the


need to deter future criminal conduct; and the need to protect the public. See
         Case 3:08-cr-00090-BAJ-RLB         Document 68      02/05/21 Page 2 of 2




18U.S.C. § 3553(a)(l), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5).
                                                                 [A
                              Baton Rouge, Louisiana, this ^T_ day of February, 2021


                                                         CL.
                                           JUDGE BRIA^LA^ACKSON
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA
